Guggenheim Build America Bonds Managed Duration Trust 2455 Corporate West Drive Lisle, Illinois 60532 October 22, 2010 Mr. Richard Pfordte Ms. Kimberly Browning U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC20549 Re: Guggenheim Build America Bonds Managed Duration Trust Registration Statement on Form N-2 (File Nos. 333-168042 and 811-22437) Dear Mr. Pfordte and Ms. Browning: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Guggenheim Build America Bonds Managed Duration Trust hereby requests acceleration of the effective date of the above-captioned Registration Statement so that it may become effective at 10:00 a.m., Eastern time, on October 26, 2010 or as soon as practical thereafter. Sincerely, GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST By:/s/ Kevin M. Robinson Name: Kevin M. Robinson Title: Chief Executive Officer and Chief Legal Officer Global Markets & Investment Banking One Bryant Park – 8th Floor New York, New York10036 646-855-6780 October 22, 2010 Mr. Richard Pfordte Ms. Kimberly Browning U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC20549 Guggenheim Build America Bonds Managed Duration Trust Registration Statement on Form N-2 File Nos. 333-168042 and 811-22437 Dear Mr. Pfordte and Ms. Browning: Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933, as amended, we, on behalf of the several underwriters, wish to advise you that distribution of the Registration Statement on Form N-2 as filed on September 30, 2010 and the Preliminary Prospectus dated September 30, 2010, began on September 30, 2010 and is expected to conclude at approximately 5:00 p.m., Eastern Time, on October 26, 2010, with anticipated distribution results as follows: a limited number of Registration Statements have or will be sent to underwriters and approximately 85,569 copies of the Preliminary Prospectus have or will be sent to underwriters, dealers and institutions. In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, the undersigned, on behalf of the underwriters of the offering of shares of common stock of the Fund, hereby joins in the request of the Fund for acceleration of the effective date of the above-named Registration Statement so that it becomes effective at 10:00 a.m., Eastern Time, on October 26, 2010 or as soon thereafter as practicable. Sincerely, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED On behalf of the Several Underwriters By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ Palma Mazzolla Name:Palma Mazzolla Title: Vice President
